FILED
Appellate Case: 20-5041   Document: 010110612526       Date Filed:
                                                            United 12/01/2021
                                                                    States CourtPage: 1
                                                                                 of Appeals
                                                                      Tenth Circuit

                                                                  December 1, 2021
                     UNITED STATES COURT OF APPEALS
                                                                Christopher M. Wolpert
                                 TENTH CIRCUIT                      Clerk of Court



 JOHN DONALD KELSO,

       Petitioner - Appellant,

 v.                                                      No. 20-5041
                                             (D.C. No. 4:20-CV-00041-CVE-FHM
 UNITED STATES OF AMERICA,                               (N.D. Okla.)

       Respondent - Appellee.


                            ORDER AND JUDGMENT *


 Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.


       John Donald Kelso appeals, pro se, 1 from the denial of his motion to

 terminate his civil commitment through a writ of habeas corpus under 28 U.S.C.

 § 2241 or any writs available under the All Writs Act, 28 U.S.C. § 1651. See

 Aplt.’s Opening Br. at 2–3. Mr. Kelso also seeks permission to proceed in forma

 pauperis (“IFP”).

       *
              This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1 and 10th Circuit Rule 32.1.
       1
               Because Mr. Kelso is proceeding pro se, we construe his filings
 liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); accord Garza
 v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010), but “we will not ‘assume the
 role of advocate,’” United States v. Parker, 720 F.3d 781, 784 n.1 (10th Cir.
 2013) (quoting Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008)).
Appellate Case: 20-5041   Document: 010110612526       Date Filed: 12/01/2021    Page: 2



       For substantially the same reasons as the district court, we find no merit in

 Mr. Kelso’s appeal. 2 Accordingly, we affirm the district court’s judgment.

 Furthermore, concluding that Mr. Kelso raises no non-frivolous arguments in

 support of his appeal, we deny his IFP motion.

                                           I

       After he was found unfit to stand trial for bank robbery on November 22,

 2017, Mr. Kelso was civilly committed to the Springfield Medical Center for

 Federal Prisoners (“MCFP”) by a district judge in the Western District of

 Missouri. See Order Adopting Report and Recommendations, United States v.

 Kelso, No. 6:17-cv-03039 (W.D. Mo. Nov. 22, 2017), ECF 14; 3 see also

 18 U.S.C. § 4246(a) (concerning the hospitalization of a person due for release


       2
              The district court also denied Mr. Kelso a Certificate of
 Appealability (“COA”). R. at 55 n.4 (Dist. Ct. Order, filed Mar. 6, 2020). This
 ruling was unnecessary. “[A] certificate of appealability under the Antiterrorism
 and Effective Death Penalty Act of 1996, Pub. L. No. 104–132, 110 Stat. 1214
 (Apr. 24, 1996), is not required in order to appeal a final order in a proceeding
 under 28 U.S.C. § 2241.” McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 810
 n.1 (10th Cir. 1997). And final orders involving other relief that Mr. Kelso
 conceivably sought also are not subject to the COA requirement. Cf. 28 U.S.C.
 § 2253(c)(1) (specifying order requiring a COA). Consequently, we have no need
 here to consider whether Mr. Kelso qualifies for a COA; nor do we further
 consider the district court’s order denying him a COA.
       3
               “Although we are not obliged to do so, we may exercise our
 discretion to take judicial notice of publicly-filed records in our court and certain
 other courts concerning matters that bear directly upon the disposition of the case
 at hand.” United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007),
 cert. denied, 552 U.S. 969 (2007). We use this discretion here in taking note of
 certain filings relating to Mr. Kelso.

                                           2
Appellate Case: 20-5041    Document: 010110612526       Date Filed: 12/01/2021     Page: 3



 but suffering from mental disease or defect). On February 3, 2020, Mr. Kelso

 filed a motion to terminate his civil commitment in the Northern District of

 Oklahoma. See R. at 3 (Petition for Writ of Habeas Corpus, filed Feb. 3, 2020).

       This petition is one in a series of filings by Mr. Kelso seeking release. See

 Motion to Vacate, Set Aside, or Correct Sentence, Kelso v. United States,

 No. 3:19-cv-00726-MMD-VPC (D. Nev. Dec. 5, 2019), ECF 41; United States v.

 Kelso, 747 F. App’x 447, 448 (8th Cir. 2019) (unpublished). In the section of his

 petition to the Northern District of Oklahoma titled “factual, legal error(s)

 complained” of, Mr. Kelso stated that “[t]hey took me to Reno, Nevada from

 Tulsa, Okla. where they allege the crime took place. . . . They did not give me a

 preliminary hearing, a fair bond or a jury trial. . . . [This violated] my due process

 and my right to a jury trial.” R. at 33 (Amended Petition for Writ of Habeas

 Corpus, filed Feb. 11, 2020). Mr. Kelso also argued that several of his

 constitutional rights were violated, including his right to receive a jury trial and

 fair bail, his Sixth Amendment right to effective assistance of counsel, and his

 Eighth Amendment right to be free from cruel and unusual punishment. Id.

 at 34–35, 38–39. Additionally, Mr. Kelso asserted that the doctors at MCFP

 repeatedly violated his First Amendment rights by forcing him to take medication,

 in contravention of his religious beliefs, and by restricting his access to the

 MCFP’s telephones. Id. at 38. Finally, Mr. Kelso requested an annual jury trial

 concerning his sanity and competence. Id. at 34.

                                            3
Appellate Case: 20-5041    Document: 010110612526       Date Filed: 12/01/2021     Page: 4



       After liberally construing Mr. Kelso’s pro se filing, see, e.g., Garrett v.

 Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005), in a thorough

 and well-reasoned order, the district court dismissed Mr. Kelso’s action. First,

 the district court interpreted Mr. Kelso’s filing as a possible motion for a writ of

 either audita querela or coram nobis under the All Writs Act, 28 U.S.C. § 1651.

 See R. at 52–54 (Dist. Ct. Order, filed Mar. 6, 2020). But the district court

 concluded that this construction required it to dismiss Mr. Kelso’s action because

 Mr. Kelso can still seek relief through a writ of habeas corpus under 28 U.S.C.

 § 2241. See United States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002).

       Next, the district court viewed Mr. Kelso’s motion as a possible 28 U.S.C.

 § 2241 petition for a writ of habeas corpus. See R. at 54. However, § 2241

 requires Mr. Kelso to file a petition in the jurisdiction of his confinement. See

 Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004). Mr. Kelso’s jurisdiction of

 confinement is the Western District of Missouri—not the Northern District of

 Oklahoma. Thus, the district court concluded that, if Mr. Kelso was proceeding

 under § 2241, the court lacked jurisdiction to review his petition. See R. at 55;

 see also Archuleta v. Hendrick, 365 F.3d 644, 649 (8th Cir. 2004) (noting that

 only a committing court may grant conditional or unconditional release under

 18 U.S.C. § 4247(h) and, therefore, such a court is the correct one to exercise

 jurisdiction over a 28 U.S.C. § 2241 petition).




                                            4
Appellate Case: 20-5041   Document: 010110612526        Date Filed: 12/01/2021    Page: 5



       Finally, the district court considered the possibility that Mr. Kelso’s motion

 could be interpreted as an action challenging conditions of his confinement or as

 one pursuing damages claims against individual federal or state actors under

 either Bivens v. Six Unknown Named Agents of Federal Bureau Narcotics,

 403 U.S. 388 (1971), or 42 U.S.C. § 1983. See R. at 55–56. The court

 entertained this possibility because Mr. Kelso stated that the MCFP’s staff

 repeatedly violated a number of his asserted civil rights. Id. However, the

 district court reasoned that this view of Mr. Kelso’s motion was still procedurally

 barred because venue was improper. Id. at 56.

       Accordingly, based on the foregoing alternative rationales, the district court

 dismissed Mr. Kelso’s action. Following this dismissal, Mr. Kelso timely filed a

 notice of appeal on April 21, 2020. 4


       4
               Generally speaking, Mr. Kelso’s appeal presents similar arguments to
 those rejected by the district court. Admittedly, Mr. Kelso’s pro se filings are
 sometimes difficult to decipher, but there appear to be five notable exceptions.
 First, Mr. Kelso asks for a transcript of the Nevada District Court’s decision to
 drop his robbery charges. Aplt.’s Opening Br. at 4. Second, Mr. Kelso invokes
 the Ninth Amendment’s protection of unenumerated rights to argue that he should
 have his criminal sentence reinstated because his civil commitment could keep
 him in jail for life. Id. at 7. Third, Mr. Kelso argues it is class discrimination
 that convicted criminals get good time credits and individuals who are civilly
 committed do not. Id. at 2. Fourth, Mr. Kelso contends that the civil
 commitment statute, 18 U.S.C. § 4246(a), should be ruled void for vagueness. Id.
 at 5. Finally, Mr. Kelso states that he is in grave danger and needs to be
 transferred to any state hospital. Id. To the extent Mr. Kelso presents these
 arguments for the first time on appeal, they are waived. See, e.g., Richison v.
 Ernest Grp., Inc., 634 F.3d 1123, 1130–31 (10th Cir. 2011); Tele-Commc’ns v.
                                                                          (continued...)

                                           5
Appellate Case: 20-5041   Document: 010110612526       Date Filed: 12/01/2021      Page: 6



                                           II

       We review the district court’s decision de novo because at issue are legal

 questions of statutory jurisdiction and venue. See, e.g., Trujillo v. Williams,

 465 F.3d 1210, 1215–16 (10th Cir. 2006); Pierce v. Shorty Small’s of Branson

 Inc., 137 F.3d 1190, 1191–92 (10th Cir. 1998); United States v. Smartt, 129 F.3d

 539, 540 (10th Cir. 1997); Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996);

 see also Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012) (“This

 court reviews the district court’s disposition of [ ] habeas corpus petition[s] de

 novo. Factual findings are reviewed for clear error.” (citation omitted)).

       Like the district court, we liberally construe Mr. Kelso’s pro se filing. See

 Garrett, 425 F.3d at 840. And, as that court did, we conclude that there are three

 reasonable ways to interpret Mr. Kelso’s action: first, as a motion under the All

 Writs Act, 28 U.S.C. § 1651; second, as a petition under 28 U.S.C. § 2241; and

 third and finally, as a suit challenging his conditions of confinement or presenting

 damages claims against individual state or federal actors under 42 U.S.C. § 1983

 or Bivens.



       4
         (...continued)
 C.I.R., 104 F.3d 1229, 1232–33 (10th Cir. 1997). In any event, in light of the
 threshold procedural nature of the district court’s rulings—i.e., concluding
 alternatively that it lacked statutory jurisdiction or venue over Mr. Kelso’s
 action—and given our ultimate conclusion that those rulings are legally sound,
 even if we considered Mr. Kelso’s additional arguments, our disposition would
 remain the same.

                                           6
Appellate Case: 20-5041   Document: 010110612526      Date Filed: 12/01/2021   Page: 7



       Having thoroughly considered Mr. Kelso’s filings, the record, and the

 relevant law, we uphold the district court’s thorough disposition of Mr. Kelso’s

 action for substantially the same reasons stated by that court. Furthermore, we

 cannot conclude that Mr. Kelso has presented any “reasoned, nonfrivolous

 argument on the law and facts in support of the issues raised on appeal.”

 McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (quoting

 DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991)). Accordingly, we

 deny his IFP motion.

                                         III

       For the foregoing reasons, we AFFIRM the district court’s judgment and

 DENY Mr. Kelso’s IFP motion. 5

                                       ENTERED FOR THE COURT




                                       Jerome A. Holmes
                                       Circuit Judge




       5
              Because we affirm the district court and deny Mr. Kelso’s IFP
 motion, under the circumstances of this case, we also DENY as moot Mr. Kelso’s
 self-titled Motion in Support of Writ filed on March 16, 2021 and his two motions
 filed on March 29, 2021—specifically, for a fast and speedy trial and for
 continuance of his pro se status.

                                          7